Case 3:20-cv-00917-HZ Document 11

Jesse Merrithew, OSB No. 074564
Email: jesse@Imhlegal.com
Viktoria Safarian, OSB No. 175487
Email: viktoria@Imhlegal.com

Levi Merrithew Horst PC

610 SW Alder Street, Suite 415
Portland, Oregon 97205

Telephone: (971) 229-1241

Juan C. Chavez, OSB No. 136428
Email: jchavez@ojrc.info

Brittney Plesser, OSB No. 154030
Email: bplesser@ojre.info

Alex Meggitt, OSB No. 174131
Email: ameggitt@ojrc.info

Franz H. Bruggemeier, OSB No. 163533
Email: Fbruggemeier@ojrc.info
Oregon Justice Resource Center
PO Box 5248

Portland, OR 97208

Telephone: 503 944-2270

J. Ashlee Albies, OSB No. 051846
Email: ashlee@albiesstark.com
Whitney B. Stark, OSB No. 090350
Email: whitney@albiesstark.com
Maya Rinta, OSB No. 195058
Email: maya@albiesstark.com
Albies & Stark LLC

1 SW Columbia St. Suite 1850
Portland, Oregon 97204
Telephone: (503) 308-4770
Facsimile: (503) 427-9292
Attorneys for Plaintiffs

Filed 06/05/20

UNITED STATES DISTRICT COURT

Page 1of5

DISTRICT OF OREGON
PORTLAND DIVISION
DON’T SHOOT PORTLAND, et al.
Plaintiffs Case No.
V.
DECLARATION IN SUPPORT OF
CITY OF PORTLAND, a municipal PETITION FOR TEMPORARY
corporation, RESTRAINING ORDER

Defendant.

 

 

Page 1 DECLARATION OF ALLYXANDRA THEUS
Page 2

Case 3:20-cv-00917-HZ Documenti1 Filed 06/05/20 Page 2of5

I, Allyxandra Theus, declare as follows pursuant to 28 USC § 1746:

1.

I have personal knowledge of the information contained in this declaration. If
called upon to do so, I could and would competently testify regarding the matters
set forth herein.

I have been a Portland resident since November 2019.

On June 2nd, 2020, at approximately 9:15 p.m., the police shot tear gas at me and
the hundreds of people standing on SW 4" Ave between SW Salmon and SW
Taylor streets.

I was there to protest with my brothers and sisters to affect change in support of
the Black Lives Matter movement, which is a movement that is powerful,
nonviolent, and examines the systemic injustices that exist at the intersection of
race, class, and gender. On a policy level, I believe in defunding the police in order
to reallocate money to historically impoverished communities of color. Black lives
are too often rendered disposable by law enforcement, the callous disregard for
human life has resulted in the tragic deaths of harmless, unarmed individuals. I
marched and stood for every single one of them who can no longer march
alongside me.

Tuesday night’s protests began at 6:00 p.m. on the lawn of Washington High
School. We continued from there onto Burnside, eventually crossing over the
Burnside bridge and making it to pioneer square. I came to the protest with my
best friend.

I would say 90% of people present wore masks and exercised respect for other

people’s space in these pandemic times.

DECLARATION OF ALLYXANDRA THEUS
Page 3

Case 3:20-cv-00917-HZ Documenti1 Filed 06/05/20 Page 3of5

7

10.

The signs people made were elaborate, artistic, and inspirational. One had written
out the words spoken by George Floyd while his neck was being held down for 9
minutes by Derek Chauvin’s knee. I made a sign featuring the black fist which
read Black Lives Matter on the back. People chanted numerous things, such as
“peaceful protest,” “no justice, no peace,” “take off your riot gear, I don’t see no
riot here.” As the tensions rose those chants began including “quit your job,”
“ACAB,” and “Who are you protecting?”

Once we arrived at Pioneer Square, the police had barricaded several side streets
and stood on the opposite side of the fence in full riot gear. | was standing with a
group of roughly 200 people at one of these barricades to peacefully stand up to
the officers. From 8-9 p.m. things were peaceful. Then the police began making
announcements on the intercom, telling people that, if they laid hands on the fence,
they would be subject to use of force.

Without absolutely any physical provocation, the police began firing tear gas into
the crowd. They made several warning announcements prior about using force
against people who tamper with the fence, yet because I was being peaceful and
did not see any physical violence toward the police, it still arrived as a terrifying
shock to be hit with a chemical agent.

They fired several rounds into the crowd, about half of the crowd ran off
screaming. Protestors encouraged each other not to run, as that draws attention to
them and makes them targetable. I was one of the few who was remaining at this
point, still in total shock and trying to record what I could while defending my

right to assemble. One protestor shot fireworks in response to the tear gas, but it is

DECLARATION OF ALLYXANDRA THEUS
Case 3:20-cv-00917-HZ Documenti1 Filed 06/05/20 Page4of5

Page 4

11.

12.

13.

14,

rumored that this was the action of the proud boys organization coming to our
protests to engage in escalation tactics. Again, that happened only after tear gas
and flash grenades were deployed by the police.

As I began to realize that their cloud of tear gas at the gate was inescapable, I
turned around to start running away, only to find that the police had tear gassed
both ends of the block, trapping us inside with no way to escape the gas. The
police shot tear gas at the front of the group of protesters near the fence and behind
the group, far away from the fence. I had to make the hard choice to run as fast as
I could through one enormous cloud of gas in order to reach the only clean air on
the other side.

Once I made it to SW Taylor and SW Sth, I collapsed in the front of a building
completely unable to see or breathe. Another protestor collapsed before I did and
passionately begged me for help getting milk out of his bag for his eyes because he
was too hurt to look for it. | was in too much pain to help him and I still feel guilty
that I couldn’t help him. We both ended up recovering as well as we could within
15 minutes and separated.

At this point I lost my friend whom I had arrived with; we both ran away from the
gas unable to see or stay together. I wear contact lenses but I was equipped with
large goggles and a gas mask, but I still suffered greatly, with my eyes bloodshot
and my nose streaming snot down my face. My throat was roasted and every
breath of air felt like I was breathing in flames. There is nothing that I could do to
eradicate the pain other than to suffer through it.

That was my first experience with being tear gassed. I’ve had a bit of a cough for

DECLARATION OF ALLYXANDRA THEUS
Case 3:20-cv-00917-HZ Documenti1 Filed 06/05/20 Page5of5

the last couple of days, but my eyes are doing okay. I do not have health insurance
and have no financial capability of visiting a doctor.

15. Emotionally this has been incredibly taxing. I went out again to protest on
Wednesday night but was far too drained mentally to be present on Thursday. I
would be lying if I said I wasn’t afraid as well. My heart races uncontrollably
every time I see the footage of being gassed; it brings me back to the moment of
fear I felt at the time in which it happened. The definition of putting yourself on
the line took on new meaning for me. Enduring what I did simply to protect my
right to protest, no matter the cost.

16. I’ve spent days feeling helpless, traumatized, and pessimistic about the prospect of
police accountability. I never expected this kind of thing to happen to me, until it
did. I have attended protests throughout my life but never have encountered the

excessive use of force displayed by the PPB on Tuesday evening, June 2.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Executed on June 5, 2020.

Ally [hte

Allyxandra Theus

 

Page 5 DECLARATION OF ALLYXANDRA THEUS
